DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-14, filed November 11 2022, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 103 over the combination of Patil US (2018/0302923) in view of Patil et al. US (2019/0268825), and further in view of Patil US (2017/0208006) has been withdrawn. A new ground(s) of rejection has been set forth as seen below and therefore applicants arguments regarding the rejection of claims 1-10 are considered moot. Prosecution is hereby reopened and this action is a non-final office action.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. US (2019/0327672).

Regarding Claim 1, Hwang discloses a communication method in a wireless local area network (see Para’s [0093-0094] i.e., WLAN-based communication system), the method comprising: receiving, by a first station (STA) (see Fig. 8 i.e., access point 700-1-1 of Access Point Group #1 700-1 may be a first station & Para [0140]), a probe request frame, (see Fig. 8 i.e., S711-1 where probe request frame is received on channel #1 by each of the access points 700-1-1, 700-1-2, and 700-1-m of access point group #1 700-1 & Para’s [0140-0142], [0164] i.e., Referring again to Fig. 8, the low-power station 710 may transmit the probe request frame on the channel #1 (S711-1). The probe request frame may be transmitted in a broadcast or multicast manner & [0165] i.e., Alternatively, the access points 700-1-1, 700-1-2, and 700-1-m belonging to the access point group #1 700-1 operating in the channel #1 may receive the probe request frame from the low-power station 710).

wherein the first STA (see Fig. 8 i.e., access point 700-1-1 may be associated with a basic service set (BSS)) and a second STA (see Fig. 8 i.e., access point 700-1-2 may be associated with a basic service set (BSS)) are in a multiple basic service set identifier (BSSID) set; (see Fig. 1 i.e., BSS #1 and BSS #2 & Fig. 8 i.e., access points 700-1-1, 700-1-2, 700-1-m of access point group #1 are in a multiple BSSID set & Para’s [0094-0095] i.e., an access point is associated with a basic service set (BSS) including a BSSID…BSS #1 and BSS #2, [0140], [0145] i.e., identifier of a basic service set (BSS))

and in response to a receiving address field (RA field) (see Fig. 9 i.e., address 1 field 913 & Para’s [0144-0145] i.e., address 1 field) of the probe request frame (see Fig. 9 & Para’s [0142-0145] i.e., probe request frame may be a management frame, and a MAC frame included in the management frame as in Fig. 9) including an individual address that is a media access control (MAC) address of the second STA, (see Fig. 8 i.e., access point group #1 700-1 may include a “second STA” i.e., access points 700-1-2 or 700-1-m may be a “second STA” & Fig. 9 & Para’s [0132] i.e., the receiver address field of a mac header may indicate an address which is a MAC address, [0145] i.e., The address 1 field 913 may indicate a destination address of the MAC frame 900 (i.e., destination address is a MAC address). For example, the address 1 field 913 may indicate an address (i.e., “individual address”) or a group address of a specific communication node (i.e., “second STA”) (e.g., access point, station, low-power station, etc.) (i.e., address 1 field 913 of the probe request frame in Fig. 9 which may indicate an address of a specific communication node (e.g., access point) is an individual address that is a MAC address for the specific communication node (e.g., access point) which is interpreted as a “second STA” in the multiple BSSID set or access point group since the probe request frame is transmitted to a destination access point in the access point group 700-1 of Fig. 8, [0164] i.e., Referring to Fig. 8, the low-power station 710 may transmit the probe request frame on the channel #1 (e.g., channel #1 of Fig. 18) (S711-1).The probe request frame may be transmitted in a broadcast or multicast manner, [0165] i.e., The access points 700-1-1, 700-1-2, and 700-1-m belonging to the access point group#1 700-1 operating in the channel 1 may receive the probe request frame from the low-power station 710 (i.e., since each access point of access point group #1 receives the probe request frame broadcasted from low-power station 710, a first STA in the access point group 700-1 will receive the probe request frame which includes a receiving address field including an individual address that is a MAC address of a specific communication node (e.g., access point) which may be a “second STA” in the multiple BSSID set or access point group 700-1 of Fig. 8 since the probe request frame is transmitted to a destination access point in the access point group 700-1) as disclosed in Para [0145] i.e.,  “The address 1 field 913 may indicate a destination address of the MAC frame 900. For example, the address 1 field 913 may indicate an address or a group address of a specific communication node (e.g., access point, station, low-power station, etc.”))   

determining, by the first STA (see Fig. 8 i.e., access point 700-1-1 of access point group 700-1 may be a “first STA”), that the first STA (see Fig 8 i.e., access point 700-1-1) is allowed to respond to the probe request frame based on that the first STA (Fig. 8 i.e., access point 700-1-1) and the second STA are in the multiple BSSID set, (see Para’s [0140-0141] i.e., For example, the access point group #1 700-1 may include an access point 700-1-1, an access point 700-1-2, and an access point 700-1-m (i.e., the first STA and the second STA are in the multiple BSSID set or access point group 700-1), [0164-0165] i.e., the access points 700-1, 700-1-2,…and 700-1-m belonging to the access point group #1 700-1 operating in the channel #1 may receive the probe request frame from the low-power station 710, identify the information elements included in the probe request frame, and generate a probe response frame in response to the probe request frame (i.e., a first STA 700-1-1 which generates a probe response frame in response to the probe request frame has determined that the first STA is allowed to respond to the probe request frame which is based on that the STA 1 (Fig. 8 i.e., access point 700-1-1) and the STA2 (Fig. 8, access point 700-1-2) are in the same multiple BSSID set or access point group #1 700-1 since the access points operate in channel #1) & [0168]). 

Regarding Claim 2, Hwang discloses the method according to the claim 1, wherein the first STA is a first access point (AP) (Fig. 8 i.e., access point 700-1-1) and the second STA is a second AP (Fig. 8, access point 700-1-2), (see Fig. 8 i.e., Access Point Group #1 including access points 700-1-1, 700-1-2, and 700-1-m Para’s [0140-0141] i.e., For example, the access point group #1 700-1 may include an access point 700-1-1, and access point 700-1-2, and an access point 700-1-m & [0164-0165]), 

Regarding Claims 5 and 10, Hwang discloses the method and apparatus according to the claims 1 and 6, further comprising: determining, by the first STA, that the first STA is allowed to respond to the probe request frame in response to a condition for shall-not-respond not being met; wherein, for the first STA that receives the probe request frame, the condition for shall-not-respond comprises any of the following conditions a), c), d), e), f), g), h), i), j), or k): 

a) the first STA does not match any of the following criteria: 1) the first STA is an AP, 2) the first STA is an independent basic service set (IBSS) STA, 3) the first STA is a mesh STA, 4) the first STA is a directional multi-gigabit (DMG) STA that is not a member of a personal basic service set (PBSS) and that is performing active scan, or 5) the first STA is a personal basic service set (PBSS) control point (PCP); 

c) the first STA is a non-AP STA in an infrastructure basic service set (BSS) (see Fig. 8 i.e., the first STA which may be access point 700-1-1 is an AP thus the condition of the first STA is a non-AP STA in an infrastructure BSS not being met & Para’s [0094] i.e., infrastructure BSS, [0140] i.e., access point 700-1-1 & [0164-0165] i.e., a probe response frame is generated in response to the probe request frame which is in response to condition c) for shall-not-respond not being met) and the Address 1 field of the probe request frame contains a broadcast address, (see Para’s [0145] i.e., the address 1 field 913 may indicate an address of a specific communication node (e.g., access point) which is not a broadcast address thus the condition of the address 1 field of the probe request frame containing a broadcast address not being met & [0164-0165] i.e., a probe response frame is generated in response to the probe request frame which is in response to condition c) for shall-not-respond not being met). 

d) the first STA is a non-PCP STA in a PBSS and the Address 1 field of the probe request frame contains the broadcast address, 

e) the first STA is in an IBSS and did not transmit a Beacon or DMG Beacon frame since the last target beacon transmission time (TBTT), 

and the Address 1 field of the probe request frame contains the broadcast address, 

f) the first STA is a mesh STA and either of the following criteria are met: 1) the probe request frame does not contain a Mesh ID element, 2) the Mesh ID element in the probe request frame is present but does not contain the wildcard Mesh ID and does not match the Mesh ID of the mesh basic service set (MBSS) with which the first STA is peered; 

g) the first STA is not a mesh STA and none of the following criteria are met: 1) the SSID in the probe request frame is the wildcard SSID, 
2) the SSID in the probe request frame matches the SSID of the first STA's, 

3) the SSID List element is present in the probe request  frame and includes the SSID of the first STA's BSS, 
h) the first STA is not a mesh STA and the Address 3 field of the probe request frame does not contain a wildcard BSSID and does not match the BSSID of the first STA's BSS, 

i) the first STA has dot11nterworkingServiceActivated equal to true and the probe request frame contains an Interworking element and an Extended Capabilities element whose Interworking field contains the value 1, and at least one of the following criteria is not met: 1) the HESSID field of the Interworking element is absent, or is present and contains the wildcard HESSID or matches the HESSID field of the InterworkingInfo parameter of the last MLME-START request or MLME-JOIN request primitive, 

2) the Access Network Type field of the Interworking element contains the wildcard access network type or matches the access network type of the first STA, j) the probe request frame contains a direct sequence spread spectrum (DSSS) Parameter Set element in which the Current Channel field contains a value that is not the same as dot11CurrentChannel, 

or k) the first STA is a DMG STA and the transmit antenna of the DMG STA is not trained to transmit to the first STA from which the probe request frame was received.

Regarding Claim 6, Patil discloses a communication apparatus (see Fig. 8 i.e., access point 700-1-1 & Para’s [0140] & [0271-0272]) in a wireless local area network (see Para’s [0093-0094] i.e., WLAN-based communication system), comprising at least a processor (see Para’s [0271-0272] i.e., program instructions executable by a computer includes a processor) and a memory (see Para’s [0271-0272] i.e., computer readable medium), the memory stores code (see Para’s [0271-0272] i.e., computer readable medium configured to store  program instructions) and is controlled by the processor to execute (see Para’s [0271-0272] i.e., program instructions executable by a computer includes a processor) the following: receiving, as a first station (STA) (see Fig. 8 i.e., access point 700-1-1 of Access Point Group #1 700-1 may be a first station & Para [0140]), a probe request frame, (see Fig. 8 i.e., S711-1 where probe request frame is received on channel #1 by each of the access points 700-1-1, 700-1-2, and 700-1-m of access point group #1 700-1 & Para’s [0140-0142], [0164] i.e., Referring again to Fig. 8, the low-power station 710 may transmit the probe request frame on the channel #1 (S711-1). The probe request frame may be transmitted in a broadcast or multicast manner & [0165] i.e., Alternatively, the access points 700-1-1, 700-1-2, and 700-1-m belonging to the access point group #1 700-1 operating in the channel #1 may receive the probe request frame from the low-power station 710).

wherein the first STA (see Fig. 8 i.e., access point 700-1-1 may be associated with a basic service set (BSS)) and a second STA (see Fig. 8 i.e., access point 700-1-2 may be associated with a basic service set (BSS)) are in a multiple basic service set identifier (BSSID) set; (see Fig. 1 i.e., BSS #1 and BSS #2 & Fig. 8 i.e., access points 700-1-1, 700-1-2, 700-1-m of access point group #1 are in a multiple BSSID set & Para’s [0094-0095] i.e., an access point is associated with a basic service set (BSS) including a BSSID…BSS #1 and BSS #2, [0140], [0145] i.e., identifier of a basic service set (BSS))

and in response to a receiving address field (RA field) (see Fig. 9 i.e., address 1 field 913 & Para’s [0144-0145] i.e., address 1 field) of the probe request frame (see Fig. 9 & Para’s [0142-0145] i.e., probe request frame may be a management frame, and a MAC frame included in the management frame as in Fig. 9) including an individual address that is a media access control (MAC) address of the second STA, (see Fig. 8 i.e., access point group #1 700-1 may include a “second STA” i.e., access points 700-1-2 or 700-1-m may be a “second STA” & Fig. 9 & Para’s [0132] i.e., the receiver address field of a mac header may indicate an address which is a MAC address, [0145] i.e., The address 1 field 913 may indicate a destination address of the MAC frame 900 (i.e., destination address is a MAC address). For example, the address 1 field 913 may indicate an address (i.e., “individual address”) or a group address of a specific communication node (i.e., “second STA”) (e.g., access point, station, low-power station, etc.) (i.e., address 1 field 913 of the probe request frame in Fig. 9 which may indicate an address of a specific communication node (e.g., access point) is an individual address that is a MAC address for the specific communication node (e.g., access point) which is interpreted as a “second STA” in the multiple BSSID set or access point group since the probe request frame is transmitted to a destination access point in the access point group 700-1 of Fig. 8, [0164] i.e., Referring to Fig. 8, the low-power station 710 may transmit the probe request frame on the channel #1 (e.g., channel #1 of Fig. 18) (S711-1).The probe request frame may be transmitted in a broadcast or multicast manner, [0165] i.e., The access points 700-1-1, 700-1-2, and 700-1-m belonging to the access point group#1 700-1 operating in the channel 1 may receive the probe request frame from the low-power station 710 (i.e., since each access point of access point group #1 receives the probe request frame broadcasted from low-power station 710, a first STA in the access point group 700-1 will receive the probe request frame which includes a receiving address field including an individual address that is a MAC address of a specific communication node (e.g., access point) which may be a “second STA” in the multiple BSSID set or access point group 700-1 of Fig. 8 since the probe request frame is transmitted to a destination access point in the access point group 700-1) as disclosed in Para [0145] i.e.,  “The address 1 field 913 may indicate a destination address of the MAC frame 900. For example, the address 1 field 913 may indicate an address or a group address of a specific communication node (e.g., access point, station, low-power station, etc.”))   

determining, as the first STA (see Fig. 8 i.e., access point 700-1-1 of access point group 700-1 may be a “first STA”), that the first STA (see Fig 8 i.e., access point 700-1-1) is allowed to respond to the probe request frame based on that the first STA (Fig. 8 i.e., access point 700-1-1) and the second STA are in the multiple BSSID set, (see Para’s [0140-0141] i.e., For example, the access point group #1 700-1 may include an access point 700-1-1, an access point 700-1-2, and an access point 700-1-m (i.e., the first STA and the second STA are in the multiple BSSID set or access point group 700-1), [0164-0165] i.e., the access points 700-1, 700-1-2,…and 700-1-m belonging to the access point group #1 700-1 operating in the channel #1 may receive the probe request frame from the low-power station 710, identify the information elements included in the probe request frame, and generate a probe response frame in response to the probe request frame (i.e., a first STA 700-1-1 which generates a probe response frame in response to the probe request frame has determined that the first STA is allowed to respond to the probe request frame which is based on that the STA 1 (Fig. 8 i.e., access point 700-1-1) and the STA2 (Fig. 8, access point 700-1-2) are in the same multiple BSSID set or access point group #1 700-1 since the access points operate in channel #1) & [0168]). 

Regarding Claim 7, Hwang discloses the apparatus according to the claim 6, wherein the first STA is a first access point (AP) (Fig. 8 i.e., access point 700-1-1) and the second STA is a second AP (Fig. 8, access point 700-1-2), (see Fig. 8 i.e., Access Point Group #1 including access points 700-1-1, 700-1-2, and 700-1-m Para’s [0140-0141] i.e., For example, the access point group #1 700-1 may include an access point 700-1-1, and access point 700-1-2, and an access point 700-1-m & [0164-0165]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US (2019/0327672) in view of Patil et al. US (2018/0302923).

Regarding Claims 3 and 8, Hwang discloses the method and apparatus according to the claims 2 and 7, but does not disclose the claim feature of wherein the first AP is the AP of a transmitted BSSID in the multiple BSSID set, and the second STA is an AP of a non-transmitted BSSID in the multiple BSSID set. However the claim feature would be rendered obvious in view of Patil et al. US (2018/0302923).

Patil discloses wherein a first AP is the AP of a transmitted BSSID in a multiple BSSID set (see Fig. 1B i.e., multiple BSSID set 130 & Para’s [0050] i.e., multiple BSSID set 130, [0053] i.e., For purposes of discussion herein, the basic service set BSS0 is designated as the Tx BSSID, and may transmit management frames containing the Multiple BSSID element. The other basic service sets BSS1-BSSk are designated as the non-Tx BSSIDs, and do not transmit management frames containing the Multiple BSSID element, [0054] i.e., TX BSSID AP & [0057]), and a second STA is an AP of a non-transmitted BSSID in the multiple BSSID set, (Patil (‘923), see Fig. 1B i.e., multiple BSSID set 130 & Para’s [0050] i.e., multiple BSSID set 130, [0053] i.e., For purposes of discussion herein, the basic service set BSS0 is designated as the Tx BSSID, and may transmit management frames containing the Multiple BSSID element. The other basic service sets BSS1-BSSk are designated as the non-Tx BSSIDs, and do not transmit management frames containing the Multiple BSSID element, [0054] i.e., TX BSSID AP, non-TX BSSID AP & [0057]).

(Patil suggests the AP of the transmitted BSSID in the multiple BSSID set (see Fig. 1B i.e., Tx BSSID) may provide all of the BSSID profiles including non-TX BSSID AP profiles to a station by transmitting a probe response frame in response to receiving a probe request frame from the STA for indicating basic service set information such as multiple BSSID capabilities and the existence of multiple basic service sets (BSSs) to the station during discovery operations, (see Para’s [0061],[0069], [0141] i.e., probe request frame during discovery operations, [0145], & [0183])).   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first AP and the second STA which is a second AP in the multiple BSSID set as disclosed in the teachings of Hwang to be respectively implemented as a transmitted BSSID AP and a non-transmitted BSSID AP such as the access points in the multiple BSSID set disclosed in the teachings of Patil who discloses wherein a first AP is the AP of a transmitted BSSID in a multiple BSSID set and a second STA is an AP of a non-transmitted BSSID in the multiple BSSID set because the motivation lies in Patil that the AP of the transmitted BSSID in the multiple BSSID set may provide all of the BSSID profiles including non-TX BSSID AP profiles to a station by transmitting a probe response frame in response to receiving a probe request frame from the STA for indicating basic service set information such as multiple BSSID capabilities and the existence of multiple basic service sets (BSSs) to the station for supporting discovery operations for the stations.  

Regarding Claims 4 and 9, the combination of Hwang in view of Patil discloses the method and apparatus according to the claims 1 and 6, but does not disclose the claim feature of wherein the probe response frame comprises a whole profile of access points (APs) in the multiple BSSID set. However the claim feature would be rendered obvious in view of Patil et al. US (2018/0302923).

Patil discloses wherein the probe response frame comprises a whole profile of access points (APs) in the multiple BSSID set, (see Fig. 1B & Para [0069] i.e., a STA may obtain all of the BSSID profiles by transmitting a probe request frame to the AP associated with Tx BSSID, which in turn may provide the BSSID profiles to the STA in one or more probe response frames).   

(Patil suggests an AP of the transmitted BSSID in the multiple BSSID set (see Fig. 1B i.e., Tx BSSID) may provide all of the BSSID profiles including non-TX BSSID AP profiles to a station by transmitting a probe response frame in response to receiving a probe request frame from the STA for indicating basic service set information such as multiple BSSID capabilities and the existence of multiple basic service sets (BSSs) to the station during discovery operations, (see Para’s [0061],[0069], [0141] i.e., probe request frame during discovery operations, [0145], & [0183])).   

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the probe response frame transmitted by an AP in the multiple BSSID set as disclosed in the teachings of Hwang to include a whole profile of access points in the multiple BSSID set disclosed in the teachings of Patil because the motivation lies in Patil that the AP of the transmitted BSSID in the multiple BSSID set may provide all of the BSSID profiles including non-TX BSSID AP profiles to a station by transmitting a probe response frame in response to receiving a probe request frame from the STA for indicating basic service set information such as multiple BSSID capabilities and the existence of multiple basic service sets (BSSs) to the station for supporting discovery operations for the stations.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461